Exhibit 10.4

SECURED LOAN AGREEMENT




            THIS SECURED LOAN AGREEMENT, dated as of March 13, 2009 (this
“Agreement”), among Options Media Group Holdings, Inc., a Nevada corporation
(the “Company”), Options Acquisition Sub, Inc., a Delaware corporation, and Icon
Term Life Inc., a Florida corporation, and 1 Touch Marketing, LLC, a Florida
limited liability company (each a “Guarantor” and collectively the “Guarantors”
and together with the Company, each a “Debtor” and collectively the “Debtors”),
and GFT Holdings, Inc., a Delaware corporation, as the holder of the Company’s
7% Secured Note in the amount of $300,000 (the “Note”) who is a party signatory
hereto, his endorsees, transferees and assigns (collectively, the “Holder”).




            WHEREAS, the Holder has agreed to lend money to the Company to be
evidenced by the Note;




            WHEREAS, in order to induce the Holder to make the loan evidenced by
the Note, the Debtors have agreed to execute and deliver to the Holder this
Agreement and to grant the Holder a security interest in certain property of the
Debtors to secure the prompt payment, performance and discharge in full of all
of the Company’s obligations under the Note.




WHEREAS, in order to induce the Holder to make the loan evidenced by the Note,
the Guarantors have agreed to guarantee the Company’s obligations under this
Agreement and the Note;




            NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:




            1.    

Certain Definitions. As used in this Agreement, the following terms shall have
the meanings set forth in this Section 1.  Terms used but not otherwise defined
in this Agreement that are defined in Article 9 of the UCC shall have the
respective meanings given such terms in Article 9 of the UCC.




(a)   

“Collateral” means the collateral in which the Holder is granted a security
interest by this Agreement which shall consist of the property as more fully
described in Schedule A (the “Security Interest”).  The Holder is not receiving
a security interest in any intellectual property of the Company.




 (b)   

“Guarantee” refers to the unconditional guarantee of payment of the Note by the
Guarantors in the form annexed as Exhibit C.




(c)   

“Obligations” means all of the liabilities and obligations (primary, secondary,
direct, contingent, sole, joint or several) due or to become due, or that are
now or may be hereafter existing, of the Debtors to the Holder under this
Agreement, the Note, the Guarantee and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent,





1




--------------------------------------------------------------------------------

liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Holder as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Note and the loan extended pursuant thereto;
(ii) any and all other fees, indemnities, costs, obligations and liabilities of
the Debtors from time to time under or in connection with this Agreement, the
Note, the Guarantee and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith; and (iii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Debtors.




(d)   

“Organizational Documents” means with respect to the Debtors, the documents by
which such party was organized under their certificates of incorporation or
articles on incorporation, as applicable, and bylaws.




(e)

“UCC” means the Uniform Commercial Code of the State of Nevada and or any other
applicable law of any state or states which has jurisdiction with respect to
all, or any portion of, the Collateral or this Agreement, from time to time.  It
is the intent of the parties that defined terms in the UCC should be construed
in their broadest sense so that the term “Collateral” will be construed in its
broadest sense.  Accordingly if there are, from time to time, changes to defined
terms in the UCC that broaden the definitions, they are incorporated herein and
if existing definitions in the UCC are broader than the amended definitions, the
existing ones shall be controlling.




(f)

“Unit” shall mean the Note and warrants to be issued to the Holder as
consideration for the loans being made hereunder.




2.

Loan.  On the terms and conditions contained in this Agreement, the Holder shall
lend to the Company and the Company shall borrow from the Holder $300,000.  The
amount borrowed shall be evidenced by the Note to be issued to the Holder, a
copy of which is annexed as Exhibit A.  As additional consideration for the
making of the loan, the Company shall issue to the Holder a five-year warrant to
purchase 600,000 shares of the Company’s common stock exercisable at $0.10 per
share in the form annexed as Exhibit B (the “Warrant”).  The Guarantors shall
guarantee payment of the Note in the form annexed as Exhibit C.




3.

Representations, Warranties, of the Debtors.  The Debtors jointly and severally
represent and warrant to the Holder as of the date of this Agreement as follows:




(a)

The Company has taken all corporate action necessary for the authorization,
execution, delivery and performance of all Obligations of the Company under this
Agreement and any related documentation and for the authorization, issuance





2




--------------------------------------------------------------------------------

and delivery of the Unit being sold under this Agreement.   This Agreement and
the Notes and Warrants each shall constitute a valid and legally binding
obligation of the Company, enforceable in accordance with their respective
terms.




(b)

The Unit being purchased hereunder, when issued, sold and delivered in
accordance with the terms of this Agreement, will have been duly and validly
issued, and will be fully paid and nonassessable (except for the payment of the
exercise price of the Warrant), will have been issued in compliance with all
applicable state and federal securities laws, and will be free of any
restrictions against transfer other than those set forth in this Agreement and
applicable securities laws.  




(c)

All consents, approvals, orders or authorizations of, or registrations,
qualifications, designations, declarations or filings with, any federal or state
governmental authority or other person on the part of the Company required in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement, shall have
been obtained on or prior to the closing, except that any notices of sale that
may be required to be filed with the Securities and Exchange Commission pursuant
to Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”) or any state securities law authority pursuant to applicable blue sky laws
may be filed within the applicable periods therefor.




(d)   

The Debtors have no place of business or offices where their respective books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule B attached hereto.  Except as disclosed on
Schedule B, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.




(e)   

The Debtors are the sole owners of the Collateral, free and clear of any liens,
Security Interests, encumbrances, rights or claims, and are fully authorized to
grant the Security Interests.  There is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Holder pursuant
to this Agreement) covering or affecting any of the Collateral, except for (a) a
UCC-1 Financing Statement in favor of Crestmark Commercial Capital Lending, LLC
(“Crestmark”) for which the Debtors have satisfied the underlying obligation
evidenced by the UCC-1 and will cause a Form UCC-3 termination to be filed
within 5 days from the date of this Agreement, and (b) Security Interests listed
on Schedule C, which will be subordinated to the Security Interests to be issued
to the Holder upon execution and delivery of this Agreement, the Note and the
Guarantee and the recording of Forms UCC-3 amending the Security Interests
listed on Schedule C, the intention of the parties being that the Holder shall
enjoy a first priority perfected security interest and lien in the Collateral.
Counsel to the Company and the Guarantors is holding in escrow the necessary
documents to fully subordinate the liens of the current Security Interests and
will deliver them to the Holder upon funding the loan.  





3




--------------------------------------------------------------------------------

In furtherance of the covenants in this subparagraph (e), on and after the date
of this Agreement, the Debtors shall not (x) sell any receivables to Crestmark
or (y) incur any indebtedness to Crestmark of any nature whatsoever.




(f)    

No written claim has been received that any Collateral or Debtor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Debtors’ claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to the Debtors’ right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of the Debtors, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.




(g)  

The Debtors shall maintain the Collateral at the locations set forth on Schedule
B attached hereto and may not relocate such tangible Collateral unless they use
their best efforts to deliver to the Holder promptly following such relocation
(i) written notice of such relocation and the new location thereof (which must
be within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Holder a valid, perfected and continuing perfected first
priority lien in the Collateral.




(h)   

This Agreement creates in favor of the Holder a valid Security Interest in the
Collateral securing the payment and performance of the Obligations.  Upon making
the filings described in the immediately following subsection, all Security
Interests created hereunder in any Collateral which may be perfected by filing
UCC financing statements shall have been duly perfected.  Without limiting the
generality of the foregoing, except for the filing of said financing statements,
no consent of any third parties and no authorization, approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for (i) the execution, delivery and performance of this
Agreement, (ii) the creation or perfection of the Security Interests created
hereunder in the Collateral or (iii) the enforcement of the rights of the
Holder, except for the filing of a Form UCC-3 subordinating the liens referred
to on Schedule C.




(i)   

The Debtors hereby authorize the Holder to file one or more financing statements
under the UCC, with respect to the Security Interests, with the proper filing
and recording agencies in any jurisdiction deemed proper by it.




(j)  

The execution, delivery and performance of this Agreement by the Debtors  do not
(i) violate any of the provisions of any Organizational Documents of the Debtors
or any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to the Debtors
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtors’ debt or





4




--------------------------------------------------------------------------------

otherwise) or other understanding to which the Debtors are a party or by which
any property or asset of the Debtors is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of the
Debtors) necessary for the Debtors to enter into and perform their obligations
hereunder have been obtained.




(k)

The Debtors shall at all times maintain the liens and Security Interests
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Holder, until this Agreement and the
Security Interest hereunder shall be terminated upon payment in full of the
Note.  The Debtors hereby agree to defend the same against the claims of any and
all persons and entities. The Debtors shall safeguard and protect all Collateral
for the benefit of the Holder.  At the request of the Holder, the Debtors will
sign and deliver to the Holder at any time or from time to time one or more
financing statements pursuant to the UCC in form reasonably satisfactory to the
Holder and will pay the cost of preparing and filing the same in all public
offices wherever filing is, or is deemed by the Holder to be, necessary or
desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, the Debtors shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the Security
Interests hereunder, and the Debtors shall obtain and furnish to the Holder from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interests
hereunder.




(l)  

Except as provided in this Agreement, the Debtors will not transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by the Debtors in the
ordinary course of their business and sales of inventory by the Debtors in their
ordinary course of business) without the prior written consent of the Holder.
Provided, however, the Debtors may sell any portion of the Collateral with at
least 10 days’ prior notice to the Holder, with the proceeds (up to the amount
of the principal balance of the Note then outstanding together with accrued
interest) being placed in escrow with the attorneys for the Company and utilized
to prepay the Note in accordance with its terms.  Notwithstanding the preceding,
Debtors may use the proceeds of their accounts receivable in the ordinary course
of their business; provided, however, that upon the earlier of (i) an Event of
Default or (ii) the maturity date of the Note, Debtors will hold all proceeds of
the Collateral in trust for the benefit of the Holders in accordance with
Section 9 herein.




(m)

The Debtors shall keep and preserve the equipment, inventory and other tangible
Collateral in good condition, repair and order and shall not operate or locate
any such Collateral (or cause to be operated or located) in any area excluded
from insurance coverage.




(n)

The Debtors shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, against loss or damage of the kinds
and in the amounts customarily insured against by entities of established
reputation having similar properties similarly situated and in such amounts as
are customarily carried under similar circumstances by other such entities and
otherwise as is prudent for entities engaged in





5




--------------------------------------------------------------------------------

similar businesses but in any event sufficient to cover the full replacement
cost thereof.  The Debtors shall cause each insurance policy issued in
connection herewith to provide, and the insurer issuing such policy to certify
to the Holder by way of written endorsement, that (a) the Holder will be named
as lender loss payee and additional insured under each such insurance policy;
(b) if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify the Holder and such
cancellation or change shall not be effective as to the Holder for at least 30
days after receipt by the Holder of such notice, unless the effect of such
change is to extend or increase coverage under the policy; and (c) the Holder
will have the right (but no obligation) at its election to remedy any default in
the payment of premiums within 30 days of notice from the insurer of such
default.  




 (o)   

The Debtors shall promptly execute and deliver to the Holder such further deeds,
mortgages, assignments, security agreements, financing statements or other
instruments, documents, certificates and assurances and take such further action
as the Holder may from time to time request and may in its sole discretion deem
necessary to perfect, protect or enforce the Holder’s Security Interest in the
Collateral.




(p)   

The Debtors shall permit the Holder and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Holder from time to time.

 

 (q)

The Debtors will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as the Holder may reasonably request, in order to perfect and protect any
Security Interest granted or purported to be granted hereby or to enable the
Holder to exercise and enforce its rights and remedies hereunder and with
respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

4.

Representations and Warranties of the Holder.  




(a)

The Holder has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby, including the purchase
of the Unit.  This Agreement constitutes a valid and legally binding obligation
of the Holder, enforceable against him in accordance with its terms.




(b)

The Holder is acquiring the Unit for his own account for investment and not with
a view to, or for sale in connection with, any distribution thereof, nor with
any present intention of distribution or selling the same, and, except as
contemplated by this Agreement, the Holder has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for the disposition thereof.  The Holder understands that the Unit and
common stock issuable upon conversion of the Note and exercise of the Warrant in
accordance with their respective terms may not be sold, transferred or otherwise
disposed of without registration under the





6




--------------------------------------------------------------------------------

Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Note, the Warrant and the common
stock or an available exemption from registration under the Securities Act, the
securities comprising the Note must be held indefinitely.




(c)

The Holder understands that the Unit and any shares of common stock issuable
upon conversion of the Note and exercise of the Warrant, are not registered
under the Securities Act in reliance on an exemption from registration under the
Securities Act pursuant to Section 4(2) thereof and Rule 506 thereunder for the
sale contemplated by this Agreement and the issuance of the Units and any shares
of common stock issuable upon conversion of the Note and exercise of the Warrant
will bear a restrictive legend.




(d)

The Holder acknowledges that the purchase of the Unit and any shares of common
stock issuable upon conversion of the Note and exercise of the Warrants, entails
a high degree of risk, including the risk factors contained in filings by the
Company with the Securities and Exchange Commission including its transition
report on Form 10-K for the year ended December 31, 2007 and in other publicly
available information.  These risks include, without limitation, the inability
of the Company to achieve its business plan objectives, and the risk of a
failure to pay in full the principal and interest of the Note in accordance with
its terms.




(e)

The Holder represents that he has had an opportunity  to ask questions and
receive answers from the Company regarding the terms and conditions of this
Agreement and the reasons for this offering of the Unit, the business prospects
of the Company, the risks attendant to the Company’s business, and the risks
relating to an investment in the Company, including the terms and conditions of
the Note and Warrant and further acknowledges that he has had an opportunity to
obtain additional information (to the extent the Company possesses such
information and could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to the Holder or
to which the Holder had access. The Company will put such information in writing
if requested by the Holder. The Holder acknowledges the receipt (without
exhibits) of the Company’s transition report on Form 10-K with respect to the
year ended December 31, 2007, the quarterly reports on Form 10-Q for the quarter
ended June 30, 2008 and September 30, 2008, and the current reports on Form 8-K
(as well as any other reports) filed prior to the time the Holder submits his
subscription.  These reports will be made available to the Holder upon written
request by the Holder. The Holder is relying solely upon these reports, other
public information distributed by the Company and other written information
prepared by the Company.




(f)

The Holder represents that he is an “accredited holder” within the meaning of
the applicable rules and regulations promulgated under the Securities Act or is
otherwise experienced in evaluating and investing in private placement
transactions of securities in similar circumstances and acknowledges that he:




•

can bear the economic risk of the Holder’s investment;





7




--------------------------------------------------------------------------------

•

has such knowledge and experience in financial and business matters that the
Holder is capable of evaluating the merits and   risks of the investment in the
securities comprising the Note.




Further, the Holder:




•

has adequate means of providing for his current financial needs and
contingencies,




•

is able to bear the substantial economic risks of an investment in the
securities comprising the Note for an indefinite period of time,




•

has no need for liquidity in such investment,




•

has made commitments to investments that are not readily marketable which are
reasonable in relation to the Holder’s net worth, and




•

can afford a complete loss of such investment.




(g)

The Holder acknowledges that he, she or it is purchasing the securities
comprising the Unit for an indefinite period of time, has no need for liquidity
in such investment, has made commitments to investments that are not readily
marketable which are reasonable in relation to the undersigned’s net worth and
can afford a complete loss of such investment.   




(h)

The Holder has such knowledge and experience in financial, tax and business
matters so as to enable it to utilize the information made available to it in
connection with the offering of the securities comprising the Unit to evaluate
the merits and risks of an investment in the securities comprising the Unit and
to make an informed investment decision with respect thereto.




(i)

The Holder is not relying on the Company with respect to the tax and other
economic considerations of an investment in the securities comprising the Unit,
and the Holder has relied on the advice of, or has consulted with, only the
Holder’s own advisors.  




(j)

The Holder is not subscribing for the securities comprising the Unit as a result
of or subsequent to any advertisement, articles, notice or other communication
published in any newspaper, television or radio or presented at any seminar or
meeting, or any solicitation of a subscription by a person not previously known
to the undersigned in connection with investments in securities generally.




(k)

The information contained in this Agreement including Schedule C, is true and
correct including any information which the Holder has furnished and will
furnish to the Company with respect to such Holder’s financial position,
business experience and residence, is correct and complete as of the date of
this Agreement and if there should be





8




--------------------------------------------------------------------------------

any material change in such information prior to the Company’s acceptance of
this Agreement and the depositing of the payments described above, the Holder
will furnish such revised or corrected information to the Company.  The
representations, warranties and agreements of the Holder contained herein shall
survive the execution and delivery of this Agreement and the purchase of the
Units.




(l)

The Holder acknowledges that he has received notice of his possible right under
applicable Florida law to rescind the purchase of the securities comprising the
Unit within three business days following the payment of the purchase price as
set forth in Section 20 hereof.




5.

Holder’s Representations and Warranties Concerning Suitability of Accredited
Investor, Etc.   Attached as Schedule D is a Suitability Questionnaire which
shall be submitted by the Holder to the Company in addition to the signature
page of this Agreement.




6.

Indemnification by the Holders.  The Holder agrees to indemnify and hold the
Company and its agents, representatives and employees harmless from and against
all liability, damage, loss, cost and expense (including reasonable attorneys’
fees) which they may incur by reason of the failure of such Holder to fulfill
any of the material terms or conditions of this Agreement, or by reason of any
material inaccuracy or omission in the information furnished by the Holder
herein or any material breach of the representations and warranties made by such
Holder on Schedule D.




7.    

Grant of Security Interest in Collateral. As an inducement for the Holder to
extend the loans as evidenced by the Note and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, the Debtors hereby unconditionally and irrevocably pledge, grant
and hypothecate to the Holder a Security Interest in and to, a lien upon and a
right of set-off against all of the Debtor’s right, title and interest of
whatsoever kind and nature in and to, the Collateral.




8.

Defaults.




(a)

The following events shall be “Events of Default”:




(i)   The failure to pay principal or any interest under the Note when due;




(ii)   Any representation or warranty of the Debtors in this Agreement shall
prove to have been incorrect in any material respect when made;




(iii)   The failure by the Debtors to observe or perform any of its obligations
hereunder for 10 business days after delivery to the Debtors of notice of such
failure by Holder; or




(iv)

Any event of default under the Note.








9




--------------------------------------------------------------------------------

9.    

Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Debtors shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Holder and shall forthwith endorse and transfer
any such sums or instruments, or both, to the Holder for application to the
satisfaction of the Obligations.




            10.    

Rights and Remedies Upon Default.




(a)

Upon the occurrence and during the continuation of any Event of Default, the
Holder shall have the right to exercise all of the remedies conferred hereunder
and under the Note.  In such event, the Holder shall have all the rights and
remedies of a secured party under the UCC.  Without limitation, the Holder shall
have the following rights and powers:




(i)   The Holder shall have the right (but not the obligation) to take
possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and the Debtors shall assemble
the Collateral and make it available to the Holder at places which the Holder
shall reasonably select, whether at the Debtors’ premises or elsewhere, and make
available to the Holder, without rent, all of the Debtors’ respective premises
and facilities for the purpose of the Holder taking possession of, removing or
putting the Collateral in saleable or disposable form.




(ii)

The Holder shall have the right (but not the obligation) to exercise all rights
with respect to the Collateral as it were the sole and absolute owner thereof.




(iii)   The Holder shall have the right (but not the obligation) to operate the
business of the Debtors using the Collateral and shall have the right to assign,
sell, lease or otherwise dispose of and deliver all or any part of the
Collateral, at public or private sale or otherwise, either with or without
special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Holder may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Debtors or right of redemption of the Debtors, which are hereby expressly
waived.  Upon each such sale, lease, assignment or other transfer of Collateral,
the Holder may, unless prohibited by applicable law which cannot be waived,
purchase all or any part of the Collateral being sold, free from and discharged
of all trusts, claims, right of redemption and equities of the Debtors, which
are hereby waived and released.




(b)

The Holder shall comply with any applicable law in connection with a disposition
of Collateral and such compliance will not be considered adversely to affect





10




--------------------------------------------------------------------------------

the commercial reasonableness of any sale of the Collateral.  The Holder may
sell the Collateral without giving any warranties and may specifically disclaim
such warranties.  If the Holder sells any of the Collateral on credit, the
Debtors will only be credited with payments actually made by the purchaser.  In
addition, the Debtors waive any and all rights that they may have to a judicial
hearing in advance of the enforcement of any of the Holder’s rights and remedies
hereunder, including, without limitation, their rights following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.




(c)

Holder Appointed Attorney-in-Fact. The Debtors hereby irrevocably appoint the
Holder as the Debtors’ attorney-in-fact, with full authority in the place and
stead of the Debtors and in the name of Debtors, the Holder or otherwise, from
time to time after an Event of Default shall have occurred, in the Holder’s
discretion, to take any action and to execute any instrument which the Holder
may deem necessary or advisable to accomplish the purposes of this Agreement.




(d)

Debtors shall be obligated to assist the Holder in the liquidation of the
Collateral upon an Event of Default.




              11.    

Costs and Expenses. The Debtors agree to pay all reasonable out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements pursuant to the UCC,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Holder.  The
Debtors will also, upon demand, pay to the Holder the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Holder may incur in connection with (i)
the enforcement of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Holder under the
Unit. Until so paid, any fees payable hereunder shall be added to the principal
amount of the Note and shall bear interest at the Default Rate.

             12.   Term of Agreement. This Agreement and the Security Interests
shall terminate on the date on which all payments under the Note have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.




13.  

Severability.  




If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provision were not included.











11




--------------------------------------------------------------------------------

14.

Counterparts.  




This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  The execution of this Agreement may be by actual or facsimile
signature.







15.

Benefit.  




This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their legal representatives, successors and assigns.




16.

Notices and Addresses.  




All notices, offers, acceptance and any other acts under this Agreement (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by Federal Express or similar receipted next business
day delivery, or by facsimile delivery followed by overnight next business day
delivery as follows:




The Debtors:

Options Media Group Holdings, Inc.

123 NW 13th Street, Suite 300

Boca Raton, FL 33432

Attention:  Scott Frohman, CEO

Fax:  (561) 892-2618




With a copy to:

Harris Cramer LLP

1555 Palm Beach Lakes Blvd., Suite 310

West Palm Beach, FL 33401

Attention:   Michael D. Harris, Esq.

Fax:  (561) 659-0701




The Holder:

GFT Holdings, Inc.

Nelson Gerard,President

5014 Sanctuary Lane

Boca Raton, FL 33431

Fax:  __________________




or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the date of delivery.





12




--------------------------------------------------------------------------------




17.

Attorneys’ Fees.  




In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding relating to this Agreement is filed, the prevailing
party shall be entitled to an award by the court of reasonable attorneys’ fees,
costs and expenses.




18.

Oral Evidence.  




This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, except by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver discharge or termination is sought.

 

19.

Governing Law.  




This Agreement and any dispute, disagreement, or issue of construction or
interpretation arising hereunder whether relating to its execution, its
validity, the obligations provided herein or performance shall be governed or
interpreted according to the internal laws of the State of Florida without
regard to choice of law considerations.  




20.

Florida Blue Sky Legend.




 FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  ALL SALES IN THIS OFFERING ARE SALES IN FLORIDA.  PAYMENTS FOR
TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH
WILL BE PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE
COMPANY TO THE ATTENTION OF SCOTT FROHMAN AT THE ADDRESS SET FORTH IN SECTION 16
OF THIS AGREEMENT.




21.

Section or Paragraph Headings.  




Section headings herein have been inserted for reference only and shall not be
deemed to limit or otherwise affect, in any matter, or be deemed to interpret in
whole or in part any of the terms or provisions of this Agreement.





13




--------------------------------------------------------------------------------




22.

Legal Fees. The Debtors shall reimburse the Holder for 100% of the Holder’s
legal fees and expenses, which sum shall be deducted from the $300,000 being
loaned to the Company.







[Signature Page to Follow]





14




--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, the parties hereto have caused this Secured Loan
Agreement to be duly executed on the day and year first above written.




“COMPANY”




OPTIONS MEDIA GROUP HOLDINGS, INC.

 

  

 

 

By:  

/s/ Scott Frohman

 

 Scott Frohman, Chief Executive Officer







“GUARANTORS”




OPTIONS ACQUISITION SUB, INC.

 

  

 

 

By:  

/s/ Scott Frohman

 

 Scott Frohman, Chief Executive Officer




ICON TERM LIFE INC.

 

  

 

 

By:  

/s/ Scott Frohman

 

 Scott Frohman, Chief Executive Officer




1 TOUCH MARKETING, LLC

 

  

 

 

By:  

/s/ Scott Frohman

 

 Scott Frohman, Chief Executive Officer




“HOLDER”




GFT HOLDINGS, INC.

 

  

 

 

By:  

/s/ Nelson Gerard

 

 Nelson Gerard, President











15




--------------------------------------------------------------------------------

EXHIBIT A




FORM OF SECURED NOTE







THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE FEDERAL OR
ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE
APPLICABLE OR, AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, THAT AN
EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.




SECURED PROMISSORY NOTE










$300,000.00

March ____, 2009







FOR VALUE RECEIVED, Options Media Group Holdings, Inc., a Nevada corporation
(the “Company”), hereby promises to pay to the order of GFT Holdings, Inc., a
Delaware corporation  (the “Holder”), at5014 Sanctuary Lane, Boca Raton, FL
33431, or at such other office as the Holder designates in writing to the
Company, the principal sum of Three Hundred Thousand and No/100 Dollars
($300,000.00),  together with interest thereon computed at the annual rate of
seven percent (7%).   Principal and interest shall be due and payable June 30,
2009.  While in default, this Note shall bear interest at the lesser of (i) the
rate of 18% per annum or (ii) such maximum rate of interest allowable under the
laws of the State of Florida. Payments shall be made in lawful money of the
United States.  This Note is secured by the obligations under that certain
Secured Loan Agreement of even date herewith (the “Agreement”).  Capitalized
terms used, but not otherwise defined herein, shall have the meaning ascribed to
such terms in the Agreement.  




1.

Events of Default.  In the event of any failure to pay this Note when due
including the prepayment provision of Section 2, or if the Company shall
commence any case, proceeding or other action under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts,
or seeking appointment of a receiver, custodian, trustee or other similar
official for it or for all or any substantial part of its assets; or there shall
be commenced against the Company, any case, proceeding or other action which
results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of 30
days; or there shall be commenced against the Company, any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, restraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 10 days from the
entry thereof; or the Company shall make an assignment for the benefit of
creditors;





1




--------------------------------------------------------------------------------

or the Company shall be unable to, or shall admit in writing the inability to,
pay its debts as they become due; or the Company shall take any action
indicating its consent to, approval of, or acquiescence in, or in furtherance
of, any of the foregoing; then, or any time thereafter during the continuance of
any of such events, the entire unpaid balance of this Note then outstanding,
together with accrued interest thereon, if any, shall be and become immediately
due and payable without notice of demand by Holder.  This Note is secured by the
Agreement and is subject to all of its provisions.




2.

Prepayment.  The Company may prepay the Note and any accrued interest to the
date of prepayment without penalty.




3.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Florida.




(d)

The Company shall pay all costs and expenses, including without limitation,
attorneys’ fees and disbursements and all court costs (collectively, “Costs”),
incurred by the Holder in defending, preserving and/or enforcing (including
without limitation, collecting any amounts owed by the Company) its rights or
remedies under this Note, including without limitation any Costs incurred in the
event a third party makes any claim against the Holder for disgorgement of
amounts paid by Company or any Guarantor under this Note, whether as a
preference payment or otherwise, and whether or not incurred in any bankruptcy
or insolvency case or proceeding or in any workout.  




(e)

The Company and each Guarantor agrees to indemnify, defend and hold harmless the
Holder, any affiliate, and/or any officer, director and/or employee of the
Holder and/or any affiliate from and against all Costs incurred in connection
with any claim or claims now existing, hereafter arising and/or hereafter
brought and/or threatened by the Maker and any Guarantor or by any other person
or entity, in connection therewith, on account of or relating to any
relationship and/or dealings with the Company and any Guarantor, including
without limitation any person or entity contesting the validity or priority of
any security interest and/or other collateral granted to the Holder, or claiming
that the Holder must disgorge any amounts received by it under this Note or any
Guaranty, whether as a preference payment in Bankruptcy or otherwise.




(f)

The Company and each Guarantor agrees to promptly pay to the Holder and any
affiliate the Costs of all legal services rendered to the Holder and/or any
affiliate in connection





2




--------------------------------------------------------------------------------

with this Note, including all time, legal fees and expenses, in connection with
the review, drafting, preparation for enforcement, negotiation, enforcement,
amendment, extension, substitution and/or modification of this Note, any
endorsement and/or guaranty thereof, any other instruments securing or otherwise
relating to this Note, any other matters relating to the collection of amounts
due under this Note and/or realization on any security given to the Holder, any
Bankruptcy and/or foreclosure proceedings, procedures and expenses which relate
to the Company or any Guarantor and/or any mortgage(s) and/or other security
given by the Company or any Guarantor, and all rights and remedies of the
Holder, whether now existing and/or hereafter arising against the Company and
any Guarantor and/or any security given by the Company and any Guarantor to the
Holder, whether or not court proceedings are brought.




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.




         

Options Media Group Holdings, Inc.

 

 

  

 

 

 

 

By:  

 

 

 

 Scott Frohman, Chief Executive Officer

 

 
































3




--------------------------------------------------------------------------------

EXHIBIT B




FORM OF WARRANT







THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

Date: March _____, 2009

 




WARRANT FOR THE PURCHASE OF SHARES OF

COMMON STOCK OF OPTIONS MEDIA GROUP HOLDINGS, INC.


THIS IS TO CERTIFY that, for value received, GFT Holdings, Inc., a Delaware
corporation (the “Holder”) is entitled to purchase, subject to the terms and
conditions hereinafter set forth, 600,000 shares of Options Media Group
Holdings, Inc., a Nevada corporation (the “Company”) common stock, $0.01 par
value per share (“Common Stock”), and to receive certificates for the Common
Stock so purchased.  The exercise price of this Warrant is $0.10 per share,
subject to adjustment as provided below (the “Exercise Price”).   

1.

Exercise Period and Vesting.  This Warrant may be exercised by the Holder at any
time through 5:00 p.m., New York time, March ___, 2014 (the “Exercise Period”).
 This Warrant will terminate automatically and immediately upon the expiration
of the Exercise Period.    

2.

Exercise of Warrant; Cashless Exercise.  This Warrant may be exercised, in whole
or in part, at any time and from time to time during the Exercise Period.  Such
exercise shall be accomplished by tender to the Company of an amount equal to
the Exercise Price multiplied by number of underlying shares being purchased
(the “Purchase Price”), either (a) in cash, by wire transfer or by certified
check or bank cashier’s check, payable to the order of the Company, or (b) by
surrendering such number of shares of Common Stock received upon exercise of
this Warrant with an aggregate Fair Market Value (as defined below) equal to the
Purchase Price (as described in the following paragraph) (a “Cashless
Exercise”), together with presentation and surrender to the Company of this
Warrant with an executed subscription agreement in substantially the form
attached hereto as Exhibit A (the “Subscription”). Upon receipt of the
foregoing, the Company will deliver to the Holder, as promptly as possible, a





1




--------------------------------------------------------------------------------

certificate or certificates representing the shares of Common Stock so
purchased, registered in the name of the Holder or its transferee (as permitted
under Section 3 below).  With respect to any exercise of this Warrant, the
Holder will for all purposes be deemed to have become the holder of record of
the number of shares of Common Stock purchased hereunder on the date a properly
executed Subscription and payment of the Purchase Price is received by the
Company (the “Exercise Date”), irrespective of the date of delivery of the
certificate evidencing such shares, except that, if the date of such receipt is
a date on which the stock transfer books of the Company are closed, such person
will be deemed to have become the holder of such shares at the close of business
on the next succeeding date on which the stock transfer books are open.
 Fractional shares of Common Stock will not be issued upon the exercise of this
Warrant.  In lieu of any fractional shares that would have been issued but for
the immediately preceding sentence, the Holder will be entitled to receive cash
equal to the current market price of such fraction of a share of Common Stock on
the trading day immediately preceding the Exercise Date.  In the event this
Warrant is exercised in part, the Company shall issue a new Warrant to the
Holder covering the aggregate number of shares of Common Stock as to which this
Warrant remains exercisable for.

If the Holder elects to conduct a Cashless Exercise, the Company shall cause to
be delivered to the Holder a certificate or certificates representing the number
of shares of Common Stock computed using the following formula:




X = Y (A-B)

 

 

A

 

 

Where:

 

 

X

=

the number of shares of Common Stock to be issued to Holder;

Y

=

the portion of the Warrant (in number of shares of Common Stock) being exercised
by Holder (at the date of such calculation);

A

=

the Fair Market Value (as defined below) of one share of Common Stock on the
Exercise Date, calculated by taking the

B

=

Warrant Price (as adjusted to the date of such calculation).




For purposes of the foregoing calculation, Fair Market Value  shall mean:  (i)
if the principal trading market for such securities is a national securities
exchange including The Nasdaq Stock Market or  is the Over-the-Counter Bulletin
Board (“OTCBB”) (or a similar system then in use), the last reported sales price
on the principal market the trading day immediately prior to such Exercise Date;
or (ii) if  (i) is not applicable, and if bid and ask prices for shares of
Common Stock are reported by the principal trading market or the Pink Sheets
LLC, the average of the high bid and low ask prices so reported for the trading
day immediately prior to such Exercise Date.  Notwithstanding the foregoing, if
there is no last reported sales price or bid and ask prices, as the case may be,
for the day in question, then Fair Market Value shall be determined as of the
latest day prior to such day for which such last reported sales price or bid and
ask prices, as the case may be, are available, unless such securities have not
been traded on an exchange or in the over-the-counter market for 30 or more days
immediately prior to the day in question, in which case the Fair Market Price
shall be determined in good faith by, and reflected in a formal resolution of,
the board of directors of the Company. The Company acknowledges and agrees that
this Warrant was issued on the Issuance Date.





2




--------------------------------------------------------------------------------




3.

Transferability and Exchange.

(a)

This Warrant, and the Common Stock issuable upon the exercise hereof, may not be
sold, transferred, pledged or hypothecated unless the Company shall have been
provided with an opinion of counsel reasonably satisfactory to the Company that
such transfer is not in violation of the Securities Act of 1933 (“Securities
Act”), and any applicable state securities laws.  Subject to the satisfaction of
the aforesaid condition, this Warrant and if the underlying shares of Common
Stock may not all be sold under Rule 144 of the Securities Act, the shares of
Common Stock shall be transferable from time to time by the Holders upon written
notice to the Company.  If this Warrant is transferred, in whole or in part, the
Company shall, upon surrender of this Warrant to the Company, deliver to each
transferee a Warrant evidencing the rights of such transferee to purchase the
number of shares of Common Stock that such transferee is entitled to purchase
pursuant to such transfer.  The Company may place a legend similar to the legend
at the top of this Warrant on any replacement Warrant and on each certificate
representing shares issuable upon exercise of this Warrant or any replacement
Warrants. Only registered Holders may enforce the provisions of this Warrant
against the Company.  A transferee of the original registered Holder becomes a
registered Holder only upon delivery to the Company of the original Warrant and
an original Assignment, substantially in the form set forth in Exhibit B
attached hereto.

(b)

This Warrant is exchangeable upon its surrender by the Holders to the Company
for new Warrants of like tenor and date representing in the aggregate the right
to purchase the number of shares purchasable hereunder, each of such new
Warrants to represent the right to purchase such number of shares as may be
designated by the Holders at the time of such surrender (not to exceed the
aggregate number of shares underlying this Warrant).

4.

Adjustments to Exercise Price and Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of Common Stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock).

(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holders of the Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holders would have owned upon





3




--------------------------------------------------------------------------------

such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification.  Such adjustment
shall be made successively whenever any event listed above shall occur.

(b)

In case the Company shall fix a record date for the making of a distribution of
cash, evidences of indebtedness or assets, or subscription rights or warrants,
to all holders of Common Stock (including any such distribution made in
connection with a consolidation or merger in which the Company is the surviving
corporation), the Exercise Price to be in effect after such record date shall be
determined by multiplying the Exercise Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the Fair  Market
Value  per share of Common Stock on such record date, less the amount of cash so
to be distributed or the Fair Market Value (as determined in good faith by, and
reflected in a formal resolution of, the Board of Directors of the Company) of
the portion of the assets or evidences of indebtedness so to be distributed, or
of such subscription rights or warrants, applicable to one share of Common
Stock, and the denominator of which shall be the  Fair Market Value per share of
Common Stock.  Such adjustment shall be made successively whenever such a record
date is fixed; and in the event that such distribution is not so made, the
Exercise Price shall again be adjusted to be the Exercise Price which would then
be in effect if such record date had not been fixed

(c)

Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.

(d)  

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holders of any Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of any Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this Section 4, and the other
provisions of this Warrant shall apply on like terms to any such other shares.




(e)

If the Company merges or consolidates into or with another corporation or
entity, or if another corporation or entity merges into or with the Company
(excluding such a merger in which the Company is the surviving or continuing
corporation and which does not result in any reclassification, conversion,
exchange, or cancellation of the outstanding shares of Common Stock), or if all
or substantially all of the assets or business of the Company are sold or
transferred to another corporation, entity, or person, then, as a condition to
such consolidation, merger, or sale (any a “Transaction”), lawful and adequate
provision shall be made whereby the Holders shall have the right from and after
the Transaction to receive, upon exercise of this Warrant and upon the terms and
conditions specified herein and in lieu of the shares of the Common Stock that
would have been issuable if this Warrant had been exercised immediately before
the Transaction, such shares of stock, securities, or assets as the Holders
would have





4




--------------------------------------------------------------------------------

owned immediately after the Transaction if the Holders have exercised this
Warrant immediately before the effective date of the Transaction.




(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.




5.

No Registration Rights.  The Warrant has not been registered under the
Securities Act.  Unless (i) the appropriate period under Rule 144 of the
Securities Act has expired so that the shares may be sold without restrictions
of any kind, or (ii) an effective registration statement exists with a current
prospectus for the shares of Common Stock, upon   exercise, the stock
certificates shall bear the following legend:




“The securities represented by this certifi­cate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel to the issuer of these
securities that an exemption from registration under the Securities Act is
available”.




6.

Reservation of Shares.  The Company agrees at all times to reserve and hold
available out of its authorized but unissued shares of Common Stock the number
of shares of Common Stock issuable upon the full exercise of this Warrant.  The
Company further covenants and agrees that all shares of Common Stock that may be
delivered upon the exercise of this Warrant will, upon delivery, be fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
purchase thereof hereunder.




7.

Notices to Holders.  Upon any adjustment of the Exercise Price (or number of
shares of Common Stock issuable upon the exercise of this Warrant) pursuant to
Section 4, the Company shall promptly thereafter cause to be given to the
Holders written notice of such adjustment.  Such notice shall include the
Exercise Price (and/or the number of shares of Common Stock issuable upon the
exercise of this Warrant) after such adjustment, and shall set forth in
reasonable detail the Company’s method of calculation and the facts upon which
such calculations were based.  Where appropriate, such notice shall be given in
advance and included as a part of any notice required to be given under the
other provisions of this Section 7.




In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of





5




--------------------------------------------------------------------------------

the Company, then and in each such event the Company will give the Holders a
written notice specifying, as the case may be (i) the record date for the
purpose of such dividend, distribution, or right, and stating the amount and
character of such dividend, distribution, or right; or (ii) the date on which
any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, conveyance, dissolution, liquidation, or winding up is to
take place and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or such capital stock or securities receivable upon the
exercise of this Warrant) shall be entitled to exchange their shares of Common
Stock (or such other stock securities) for securities or other property
deliverable upon such event.  Any such notice shall be given at least 10 days
prior to the earliest date therein specified.




8.

No Rights as a Stockholder.  This Warrant does not entitle the Holders to any
voting rights or other rights as a stockholder of the Company, nor to any other
rights whatsoever except the rights herein set forth. Provided, however, the
Company shall not enter into any merger agreement in which it is not the
surviving entity, or sell all or substantially all of its assets unless the
Company shall have first provided the Holders with 10 days’ prior written
notice.




9.

Additional Covenants of the Company.  For so long as the Common Stock is listed
for trading or trades on any national securities exchange including The Nasdaq
Stock Market, the Company shall, upon issuance of any shares for which this
Warrant is exercisable, at its expense, promptly obtain and maintain the listing
or qualifications for trading of such shares.




The Company shall comply with the reporting requirements of Sections 13 and
15(d) of the Securities Exchange Act of 1934 for so long as and to the extent
that such requirements apply to the Company.




The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant.  Without limiting the generality of the foregoing, the Company (a)
shall comply with Section 6 of this Warrant and have available sufficient shares
of Common Stock to be issued from time to time upon exercise of this Warrant,
(b) will not increase the par value of any shares of Common Stock issuable upon
exercise of this Warrant above the amount payable therefor upon such exercise,
and (c) will take all such actions as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
stock.




10.

Successors and Assigns.  This Warrant shall be binding upon and inure to the
benefit of the Company, the Holders and their respective successors and
permitted assigns.




11.

Notices.  The Company agrees to maintain a ledger of the ownership of this
Warrant (the “Ledger”).  Any notice hereunder shall be given by Federal Express
or other overnight delivery service for delivery on the next business day if to
the Company, at its principal executive office and, if to the Holders, to their
address shown in the Ledger of the Company; provided, however, that either the
Company or the Holders may at any time on three days’ written notice to the
other designate or substitute another address where notice is to be





6




--------------------------------------------------------------------------------

given.  Notice shall be deemed given and received after a Federal Express or
other overnight delivery service is delivered to the carrier.




12.

Severability.  Every provision of this Warrant is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.




13.

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada without giving effect to the principles of
choice of laws thereof.




14.

Attorneys’ Fees.  In any action or proceeding brought to enforce any provision
of this Warrant, the prevailing party shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and expenses and any other available
remedies.




15.

Entire Agreement.  This Warrant (including the Exhibits attached hereto)
constitutes the entire understanding between the Company and the Holders with
respect to the subject matter hereof, and supersedes all prior negotiations,
discussions, agreements and understandings relating to such subject matter.







IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.







         

OPTIONS MEDIA GROUP HOLDINGS, INC.

 

 

  

 

 

 

 

By:  

 

 

 

 Scott Frohman, Chief Executive Officer

 

 




















7




--------------------------------------------------------------------------------

Exhibit A

SUBSCRIPTION FORM




(To be Executed by the Holders to Exercise the Rights To Purchase Common Stock
Evidenced by the Within Warrant)




The undersigned hereby irrevocably subscribes for _______ shares of the Common
Stock (the “Stock”) of Options Media Group Holdings, Inc.  (the “Company”)
pursuant to and in accordance with the terms and conditions of the attached
Warrant (the “Warrant”), and hereby makes payment of $_______ therefor by
[tendering cash, wire transferring or delivering a certified check or bank
cashier’s check, payable to the order of the Company] [surrendering _______
shares of Common Stock received upon exercise of the Warrant, which shares have
an aggregate fair market value equal to the Purchase Price as required in
Section 2 of the Warrant].  The undersigned requests that a certificate for the
Stock be issued in the name of the undersigned and be delivered to the
undersigned at the address stated below.  If the Stock is not all of the shares
purchasable pursuant to the Warrant, the undersigned requests that a new Warrant
of like tenor for the balance of the remaining shares purchasable thereunder be
delivered to the undersigned at the address stated below.




In connection with the issuance of the Stock, I hereby represent to the Company
that I am acquiring the Stock for my own account for investment and not with a
view to, or for resale in connection with, a distribution of the shares within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”).




I understand that if at this time the Stock has not been registered under the
Securities Act, I must hold such Stock indefinitely unless the Stock is
subsequently registered and qualified under the Securities Act or is exempt from
such registration and qualification. I shall make no transfer or disposition of
the Stock unless (a) such transfer or disposition can be made without
registration under the Securities Act by reason of a specific exemption from
such registration and such qualification, or (b) a registration statement has
been filed pursuant to the Securities Act and has been declared effective with
respect to such disposition.  I agree that each certificate representing the
Stock delivered to me shall bear substantially the same legend as set forth on
the front page of the Warrant.




I further agree that the Company may place stop transfer orders with its
transfer agent having the same effect as the above legend.  The legend and stop
transfer notice referred to above shall be removed only upon my furnishing to
the Company of an opinion of counsel (reasonably satisfactory to the Company) to
the effect that such legend may be removed.














--------------------------------------------------------------------------------





Date:_______________________________

Signed: _______________________________
Print Name:____________________________
Address:______________________________

Date:_______________________________

Signed: _______________________________
Print Name:____________________________
Address:______________________________











--------------------------------------------------------------------------------

Exhibit B


ASSIGNMENT


(To be Executed by the Holders to Effect Transfer of the Attached Warrant)




For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions hereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.

Dated:________________________

Signed: _____________________________

Please print or typewrite
name and address of
assignee:



 

Please insert Social Security
or other Tax Identification
Number of Assignee:




Dated:________________________

Signed: _____________________________

Please print or typewrite
name and address of
assignee:


 

Please insert Social Security
or other Tax Identification
Number of Assignee:






















--------------------------------------------------------------------------------

EXHIBIT C




FORM OF GUARANTEE




 

GUARANTEE




IN ORDER TO induce GFT Holdings, Inc., a Delaware corporation (the “Holder”) to
lend money to Options Media Group Holdings, Inc., a Nevada corporation (the
“Company”) under that certain Secured Loan Agreement (the “Agreement”) of even
date herewith in the amount of $300,000, the undersigned (collectively, the
“Guarantors”) jointly and severally agree to, without deduction by reason of
set-off, defense or counterclaim, unconditionally guarantee the payment of the
Note to be issued under the Agreement, a copy of which is annexed hereto as
Exhibit A and any and all renewals, continuations, modifications, supplements
and amendments thereof.  Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Agreement.  




The Guarantors hereby waive notice of acceptance hereof and all notices and
demands of any kind to which it may be entitled, including without limitation
all demands of payment on, and notice of non-payment, protest and dishonor to it
of the Debtor.  The Guarantors further waive notice of and hereby consent to any
agreement or arrangement whatever with the Holder or anyone else, including
without limitation agreements and arrangements for payment extensions,
subordination, composition, arrangement, discharge or release of the whole or
any part of said obligations or offset indebtedness, contracts or agreements or
other guarantors, or the change or surrender of any or all security, or for
compromise, whether by way of acceptance or part payment or returns of
subrogation, reimbursement or indemnity whatsoever.  Nothing shall discharge or
satisfy the Guarantors’ liability hereunder except for full performance and
payment of the said obligations and indebtedness with interest.




The Guarantors agree that, if an Event of Default under the Agreement or Note
occurs, any and all of the obligations hereunder shall, at the Holder’s option,
forthwith become due and payable without notice.




This instrument is a continuing guarantee, which shall remain in full force and
effect and shall not be terminable so long as the aforementioned Note or any
renewals, continuations, modifications, supplements and amendments thereof shall
remain in force and effect.




To the extent the Holder receives payment on account of the Note guaranteed
hereby, which payment is thereafter set aside or required to be repaid by the
Holder in whole or in part, then, to the extent of any sum not finally retained
by the Holder, regardless of whether such sum is recovered from the Holder, by
the Debtor, any trustees or any other party acting for, on behalf of, or through
the Debtor or its representatives, the Guarantors’ obligations to the Holder
created by this Guarantee, as amended, modified or supplemented, shall remain in
full force and effect (or be reinstated) until the Debtors shall have made
payment to the Holder therefore to the extent required hereunder, which payment
shall be due upon demand.














--------------------------------------------------------------------------------

 

This instrument cannot be changed or terminated orally, shall be interpreted
according to the laws of the State of Florida shall be binding upon my
successors, heirs and assigns, and shall inure to the benefit of the Holder’s
successor and assigns.







IN WITNESS WHEREOF, we have hereunto set our hand and seal as of this ____ day
of March, 2009.







OPTIONS ACQUISITION SUB, INC.







By: _____________________________________

       Scott Frohman, Chief Executive Officer







ICON TERM LIFE INC.







By: _____________________________________

       Scott Frohman, Chief Executive Officer










1 TOUCH MARKETING, LLC







By: _____________________________________

      Scott Frohman, Manager


















